DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed April 29, 2022 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. (20110149594) in view of Kazuhiro et al. (JP2014033113).
Terajima et al. disclose a light emitting module comprising a light guide plate (2102) comprising a first face (2122, figure 45A), a second face (2123, figure 45A) opposing the first face, and a through part (2121, figure 45A) penetrating between the first face and the second face, a light emitting device (2003) disposed in the through part on a second face side (figure 45A), a first light reflecting member (2038) disposed on an upper face of the light emitting device (2003) and being in contact with the upper face of the light emitting device.  However, Terajima et al. do not disclose a light transmissive member disposed on the light emitting device on a first face side of the through part and between the light emitting device and a lateral wall of the through part, and the reflecting member disposed between upper face of the light emitting device and the light transmissive member.


Kazuhiro et al. teach a light transmissive member (16) disposed on the light emitting device on a first face side of the through part (12a) and between the light emitting device and a lateral wall of the through part (figures 2, 6), and the light emitting device being fixed to the light guide plate by the transmissive member (figures 2, 6).
It would have been obvious to one skilled in the art to dispose on the light emitting device on the first face side of the through part and between the light emitting device and the lateral wall of the through part of Terajima et al. with a light transmissive member, as taught by Kazuhiro, to seal and fix the light emitting device to the light guide plate with the reflecting member between the upper surface of the light emitting device and the light transmissive member to reflect light toward the light guide plate.
With regards to claim 5, Terajima et al. as modified by Kazuhiro et al. further comprising a third light reflecting member (2144) disposed around the light emitting device on the second face side.
With regards to claim 9, Terajima et al. (figures 44A, 44B, 45) disclose the light guide plate comprising a plurality of through parts (2121) and the light emitting device disposed in each of the plurality of through parts in the light guide plate.  
Kazuhiro et al. teach the light transmissive member (16) disposed in each of the plurality of through parts (12a, figures 1, 2) in the light guide plate.
It would have been obvious to one skilled in the art to dispose in each of the plurality of through parts of Terajima et al. with a light transmissive member, as taught by Kazuhiro et al., to seal and fix each of the light emitting device to the light guide plate.
6. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. in view of Kazuhiro et al., as applied to claim 1 above and further in view of Kim et al. (20120162966).
Terajima et al. as modified by Kazuhiro et al. disclose the invention substantially as claimed including the light emitting device comprising a light emitting element (figures 45A, 49, 75) and a phosphor layer (2237) disposed on the light emitting element with the exception of disclosing a second light reflecting member disposed on one or more lateral faces of the light emitting element.
Kim et al. teach a second light reflecting member (23) disposed on one or more lateral faces of the light emitting element (figures 6, 7, 8, 9, 10, note that the reflecting member 23 is disposed right and left lateral faces of the light emitting element).
It would have been obvious to one skilled in the art to dispose on one or more lateral faces of the light emitting element of Terajima et al. with a second light reflecting member, as taught by Kim et al., to reflect light emitted from the light emitting element.
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. in view of Kazuhiro et al., as applied to claim 1 above, and further in view of Kim et al. (20140185316).
Terajima et al. as modified by Kazuhiro et al. disclose the invention substantially as claimed including the light emitting device comprising a light emitting element (figures 45A, 49, 75) and a phosphor layer (2237) covering the upper face of the light emitting element with the exception of disclosing that the phosphor layer covering one or more lateral faces of the light emitting element.
Kim et al. teach a phosphor layer (126, paragraph 0010) covering one or more lateral faces of the light emitting element (figures 8, 9).
It would have been obvious to one skilled in the art to cover one or more lateral faces of the light emitting element of Terajima et al. with a phosphor layer, as taught by Kim et al., for modifying converting the light emitted from the light emitting element.
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. in view of Kazuhiro et al., as applied to claim 1 above, and further in view of Kim et al.
Terajima et al. as modified by Kazuhiro et al. disclose the invention substantially as claimed with the exception of disclosing a recessed part provided at an upper face of the light transmissive member.
Kim et al. teach a recessed part (244) provided at an upper face of a light transmissive member (24).
It would have been obvious to one skilled in the art to provide at the upper face of the light transmissive member of Terajima et al. with a recessed part, as taught by Kim et al., to reflect the light to the light guide.
9.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. in view of Kazuhiro et al., as applied to claim 1 above, and further in view of Chen et al. (20190227214).
Terajima et al. as modified by Kazuhiro et al. disclose the invention substantially as claimed with the exception of disclosing that the light guide plate has an oblique face forming an obtuse angle with the second face.
Chen et al. teach the light guide (12) having an oblique face (1212, figure 2) forming an obtuse angle with the second face. Wherein the oblique face is in contact with air (figure 2) as claimed in claim 8.
It would have been obvious to one skilled in the art to have the light guide plate of Terajima et al. with an oblique face forming an obtuse angle with the second face, as taught by Chen et al., for reflecting light to the light guide plate.
10.	Claim 6 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. in view of Kazuhiro et al., as applied to claim 1 above, and further in view of Cai et al. (20190324184).
With regards to claims 6 and 8, Terajima et al. as modified by Kazuhiro et al. disclose the invention substantially as claimed with the exception of disclosing that the light guide plate has an oblique face forming an obtuse angle with the second face.
Cai et al. teach the light guide (130) having an oblique face (150) forming an obtuse angle with the second face. Wherein the oblique face is in contact with air (figure 1) as claimed in claim 8.
It would have been obvious to one skilled in the art to have the light guide plate of Terajima et al. with an oblique face forming an obtuse angle with the second face, as taught by Cai et al., for reflecting light to the light guide plate.
With regards to claim 7, Terajima et al. as modified by Kazuhiro et al. disclose a fourth light reflecting member (2144, figure 45A) disposed on the second face with the exception of disclosing that the oblique face has the light reflecting member.
Cai et al. teach light reflecting member (paragraph 0058, line 8, titanium dioxide) disposed on the oblique face.
It would have been obvious to one skilled in the art to dispose on the oblique face of Terajima et al. as modified by Cai et al. with light reflecting member, as taught by Cai et al., to further enhance the reflectivity of light to the light guide plate to keep uniformity brightness while number of light emitting devices is reduced.
11. 	Claims 10 to 15 are allowed.
The prior art individual or taken as a whole does not teach placing the light emitting device including electrode parts in the through hole, adhering the electrode parts to the sheet closing the opening of the through hole on the second face side of the light guide, forming the light transmissive member on the light emitting device in the through hole and between the light emitting device and a lateral wall of the through hole thereby fixing the light emitting device to the light guide plate using the light transmissive member, and separating the sheet from the light guide plate to which the light emitting device is fixed thereby exposing the electrode parts of the light emitting device on the second face side in combination with all other features as claimed in claim 10.
The prior art individual or taken as a whole does not teach placing the light emitting device including electrode parts in the through hole, adhering the electrode parts to the sheet closing the opening of the through hole, forming the light transmissive member on the light emitting device in the through hole and between the light emitting device and a lateral wall of the through hole thereby fixing the light emitting device to the light guide plate using the light transmissive member, and separating the sheet from the light guide plate to which the light emitting device is fixed thereby exposing the electrode parts of the light emitting device on the second face side in combination with all other features as claimed in claim 11.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373. The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y M. Lee/ 
Primary Examiner, Art Unit 2875